Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 9 are defining features of the inner diameter but then reference the outer circumference, however this is unclear since the inner diameter is not part of the outer circumference but rather an inner circumference.  How does a feature of the inner surface change along the outer circumference?  The claims original stated just a circumference in general which was understood, it appears that Applicant has made a number of changes related to antecedent basis but none of these changes were required by the previous action.  Claim 1 first states that the bearing element is “tubular”, this shape is understood to have an inner diameter, outer diameter etc. thus by first stating the shape the characteristic of the shape are understood which is why no issue was previously raised.  It appears that after making the amendment to claim 1 applicant added the word “outer” to the claim for antecedent basis purposes but the inner diameter is not on or along the outer circumference but rather and inner 
It is noted that Applicant preserved the original claim language in presenting new claim 11, there is no issues under 35 USC 112 as the shape of the bearing element is again first defined but for consistency with the rest of the claims it is suggested that the same antecedent basis changes made to claim 1 be made in claim 11 so that the style of the claims matches.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause, USP 8,231,275.
Regarding claim 1, Krause discloses a bearing bush comprising: at least one sealing element (4, Krause calls the part a cover but a cover is a type of seal); and at least one bearing element (3), wherein the at least one sealing element is provided with at least one sealing lip (the vertical portion of 4 forms a lip), wherein the at least one bearing element (3) is substantially tubular, the at least one bearing element comprising a plurality of protrusions (protrusion formed by 11,10,12 and 5) extending in an axial direction on and outer circumference (the protrusion as a whole extends in the 
Regarding claim 8, Krause discloses that the protrusions comprise ribs (13 forms a type of rib that the seal/cover latches to, it is further noted that the specification does not define the term rib to any particular shape thus any protrusion could be considered a rib).
Regarding claim 10, Krause discloses that the at least one bearing element comprises plastic (column 4, lines 24-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, WO2009/059762 (provided by Applicant), in view of Krause, USP 8,231,275.

Fischer does not disclose that the assembly comprises at least one seal element and the seal element is provided with at least one sealing lip and includes a form-lock connection with the at least one bearing element.
Krause teaches a bearing bushing that includes at least one sealing element (4, Krause calls the part a cover but a cover is a type of seal), wherein the sealing element is provided with at least one sealing lip (the vertical portion of 4 forms a lip) and wherein the seal is maintained on the bearing element using a form-locked connection (tab and recess configuration).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Fischer and add a seal element that includes a seal lip and that is attached to the bearing using a known attachment method including a form-lock connection, such as that taught by Krause, for the predictable result of sealing the bushing assembly to prevent the intrusion of debris and/or the discharge of lubricant in order prolong the service life of the bearing.  The use of seals is not new or inventive and are known to those skilled in the art to be used to protect the bearing, adding a seal to any bearing previously not sealed would be within the level of ordinary skill and provided the same predictable result noted above.

Regarding claim 4, Fischer discloses that an inner diameter of the at least one bearing element changes sinusoidally in a circumferential direction (9 and 8 alternate in a sinusoidally pattern, see Figure 2).
Regarding claim 6, Fischer does not disclosure that the protrusions have a height of 0.9% and 1.5% of the outer diameter of the bearing element.  However, the changing of the height would have been obvious to one having ordinary skill in the art at the time the invention was made because the altering of the height of the protrusions in general can account for tolerances and be used to set a degree of interference fit to prevent the sleeve from being easily removed but still within a degree of interference that allows the part to be easily assembled by either hand or machine.  It has been held that where the general conditions of a claim are disclosed in the prior art (protrusions with a height that seat the bushing in mounting aperture, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The modification is also merely a change to the size of the ribs, a change in size is also generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Increasing the size of each rib in the height direction relative to the outer diameter of the body is ultimately just a change in the size of the protrusion, changing the size/height of the protrusion sets the final size of the bearing element which ultimately sets the final press or interference fit, selection a degree of press or interference fit is not invention but a matter addressed during the design, the 
Regarding claim 7, Fischer discloses 14 protrusions that collectively span approximately 50% of the outer circumference (or less) and thus at most Fischer disclose that each protrusion spans 3.5% or less of the circumference.  However, in reviewing the disclosure Applicant has not set forth any criticality for this dimension.  In the absence of any criticality this dimension can be considered as setting forth a desired optimum or workable range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the circumferential extent of each protrusion so that it extends in a range of 4-10% of the circumference, since it has been held that where the general conditions of a claim are disclosed in the prior art (bushing with ribs on the outer circumference), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The modification is merely a change to the size of the ribs, a change in size is also generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Increasing the size of each rib also provides the predictable result of increasing the surface area that would be in contact with the bore that the bushing is placed in, increasing the contact area increases the total friction load thus increasing the bushings resistance to slip or movement during operation (greater static friction force to overcome prior to slipping).
Regarding claim 8, Fischer discloses that the protrusions comprise ribs (see Figures 2 and 3, this is the same general shape illustrated in the instant application).

Regarding claim 10, Fischer further discloses that the bearing element is elastic (abstract) but does not disclose that it is specifically a plastic.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plastic material, as taught by Krause, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, WO2009/059762 (provided by Applicant), in view of Krause, USP 8,231,275, as applied to claim 1 above, and further in view of Mossalgue, FR 1310614 (provided by Applicant).
Fischer discloses a total of 14 protrusions and thus does not disclose a range of 4-12.
Mossalgue teaches a similar bearing where a total of 8 protrusions (2).
It would have been obvious to one having ordinary skill in the art to modify Fischer and use a number of protrusions that is in the range of 4-12, such as 8 taught by Mossalgue.  The number of protrusions is not attributed to any critically in the disclosure and thus changing the number of protrusions to another known number would be within the level of ordinary skill in the art.  Discovering the optimum or workable range for the number of protrusions involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Changing the number of protrusions can also be used to change the contact area, similar to changing the circumferential range of each protrusion recited 

Also:

Claims 1, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossalgue, FR 1310614 (provided by Applicant), in view of Krause, USP 8,231,275, 
Regarding claim 1, Mossalgue discloses a bearing bush comprising: at least one bearing element (figures 1 and 2), the bearing element is substantially tubular, the bearing element comprises a plurality of protrusions (at 2) extending in the axial direction on the outer circumference (see Figures 1 and 2), and the inner diameter of the bearing element is larger in the sections corresponding to the protrusions than in the remaining sections (see figure 2, diameter increases at the protrusion location).
Mossalgue does not disclose that the assembly comprises at least one seal element and the seal element is provided with at least one sealing lip and the sealing element having a form-locked connection with the bearing element.
Krause teaches a bearing bushing that includes at least one sealing element (4, Krause calls the part a cover but a cover is a type of seal), wherein the sealing element 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Mossalgue and add a seal element that includes a seal lip and that is in a form-locked connection with the bearing, such as that taught by Krause, for the predictable result of sealing the busing assembly to prevent the intrusion of debris and/or the discharge of lubricant in order prolong the service life of the bearing.  The use of seals is not new or inventive and are known to those skilled in the art to be used to protect the bearing, adding a seal to any bearing previously not sealed would be within the level of ordinary skill and provided the same predictable result noted above.
Regarding claim 5, Mossalgue discloses that the bearing element has four to twelve protrusions (8 shown in figure 2).
Regarding claim 8, Mossalgue discloses that the protrusions comprise ribs (2 is a rib of similar design to the ribs of the instant application).
Regarding claim 10, Mossalgue discloses that the bearing element is plastic (see 2nd paragraph of translation provided by Applicant).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.
Response to Arguments
February 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Krause fails to disclosed the claimed sealing element with the at least one lip and the form-locked connection now claimed.
Applicant first supports this argument on page 8 of the remarks by stating that the cover part 4 is not a “sealing element” as alleged in the office action, however covers are indeed types of seals in the field bearings as covers close off features.  In the case of Krause the cover is an additional sealing element.  The claims do not define any specific structure that would differentiate the instant application from the prior art.  The claims require the seal to have two features “at least one sealing lip” and a form-locked connection with the bearing, element 4, regardless of what the reference calls the part has these features.  First the vertical extension is a flange or a lip that covers the end of the bearing and forms a seal with the shaft, while this lip may look different than that illustrated in the instant application a lip is not limited to the shapes shown.  Second, “form-locked connection” is not structurally limited and includes all forms of interlocking or mating shapes, the tab in the recess at 10 and 11 in Figure 2 of Krause (not labeled in figure 1 that Applicant has included in the remarks) is a form-locking configuration, thus also meeting this limitation of the claim.
To further support the argument Applicant then points to the fact that Krause calls a different part the seal, part 2, and that this seal does not structurally meet the requirements of the claim (pages 8-9).  This argument is inconsistent with how the reference is applied with element 4 being the seal.  Again Applicant’s argument appears to be focused around what Krause names the parts, but the names of the parts does not exclude the parts from being structurally the same to what is claimed.  As argued above 
The arguments regarding the rejections under 35 USC 103 are based on the additional references not curing the alleged deficiency of Krause, however as Krause is not deficient as explained above these rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.